Name: Council Regulation (EEC) No 1101/84 of 31 March 1984 amending Regulation No 136/66/EEC with regard to the production of sunflower seed
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production
 Date Published: nan

 28 . 4 . 84 Official Journal of the European Communities No L 113 / 7 COUNCIL REGULATION (EEC) No 1101 / 84 of 31 March 1984 amending Regulation No 136 / 66 /EEC with regard to the production of sunflower seed HAS ADOPTED THIS REGULATION : Article 1 Article 24a of Regulation No 136 / 66 / EEC is hereby amended as follows : 1 . The following subparagraph is added to para ­ graph 1 : 'The Council shall , acting in accordance with the procedure referred to in the first subparagraph , fix each year , and for the first time for the 1984 / 85 marketing year , a guarantee threshold for sunflower seed in the Community .' 2 . Paragraph 2 is replaced by the following : '2 . The guarantee thresholds for colza , rape and sunflower seed shall be determined on the basis of production during a reference period and of the anticipated trend in demand .' THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ( ! ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas , over the last few years , production of sun-flower seed in the Community has increased at an exceptionally high rate and this has led to a rapid increase in expenditure on this product ; Whereas a more moderate and steadier development of production is called for ; whereas , for this purpose , a guarantee threshold arrangement for sunflower seeds should be introduced whereby the prices guaranteed to producers will be reduced when actual production exceeds the threshold ; whereas Article 24a of Council Regulation No 136 / 66 / EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 4 ), as last amended by Regulation (EEC ) No 0000 / 84 ( 5 ), should therefore be supplemented accordingly , Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD (!) OJ No C 301 , 8 . 11 . 1983 , p. 5 . ( 2 ) OJ No C 77 , 19 . 3 . 1984 , p. 146 . ( 3 ) OJ No C 103 , 16 . 4 . 1984 , p. 35 . {*) OJ No 172 , 30 . 9 . 1966 , p. 3025 / 66 . ( 5 ) See page 1 of this Official Journal .